Exhibit 10.2 Second Lien Term Loan Agreement Dated as of September 9, 2008 among Petro Resources Corporation, as Borrower, CIT Capital USA Inc., as Administrative Agent, and The Lenders Party Hereto Sole Lead Arranger and Sole Bookrunner CIT Capital Securities LLC REFERENCE IS MADE TO THE INTERCREDITOR AGREEMENT DATED AS OF SEPTEMBER 9, 2008 (AS AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE “INTERCREDITOR AGREEMENT”), AMONG THE BORROWER, CIT CAPITAL USA INC., AS FIRST LIEN COLLATERAL AGENT (AS DEFINED THEREIN), AND CIT CAPITAL USA INC., AS SECOND LIEN COLLATERAL AGENT (AS DEFINED THEREIN).EACH LENDER HEREUNDER (A)ACKNOWLEDGES THAT IT HAS RECEIVED A COPY OF THE INTERCREDITOR AGREEMENT, (B)CONSENTS TO THE SUBORDINATION OF LIENS PROVIDED FOR IN THE INTERCREDITOR AGREEMENT, (C)AGREES THAT IT WILL BE BOUND BY AND WILL TAKE NO ACTIONS CONTRARY TO THE PROVISIONS OF THE INTERCREDITOR AGREEMENT AND (D)AUTHORIZES AND INSTRUCTS THE SECOND LIEN COLLATERAL AGENT TO ENTER INTO THE INTERCREDITOR AGREEMENT AS SECOND LIEN COLLATERAL AGENT AND ON BEHALF OF SUCH LENDER.THE FOREGOING PROVISIONS ARE INTENDED AS AN INDUCEMENT TO THE LENDERS UNDER THE FIRST LIEN CREDIT AGREEMENT TO PERMIT THE INCURRENCE OF INDEBTEDNESS UNDER THE SECOND LIEN CREDIT AGREEMENT AND TO EXTEND CREDIT TO THE BORROWER AND SUCH LENDERS ARE INTENDED THIRD PARTY BENEFICIARIES OF SUCH PROVISIONS. TABLE OF CONTENTS Page ARTICLE I DEFINITIONS AND ACCOUNTING MATTERS Section 1.01 Terms Defined Above 1 Section 1.02 Certain Defined Terms 1 Section 1.03 Types of Loans and Borrowings 20 Section 1.04 Terms Generally; Rules of Construction 20 Section 1.05 Accounting Terms and Determinations; GAAP 20 ARTICLE II THE CREDITS Section 2.01 Term Loans 21 Section 2.02 Loans and Borrowings. 21 Section 2.03 Requests for Loans 22 Section 2.04 Interest Elections; Conversions. 22 Section 2.05 Funding of Loans. 24 Section 2.06 Total Reserve Value 24 Section 2.07 Termination 25 Section 2.08 Intercreditor Agreement 25 ARTICLE III PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES Section 3.01 Repayment of Loans 25 Section 3.02 Interest. 25 Section 3.03 Alternate Rate of Interest 26 Section 3.04 Prepayments. 26 Section 3.05 Administrative Agent Fees 28 ARTICLE IV PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS Section 4.01 Payments Generally; Pro Rata Treatment; Sharing of Set-offs. 28 Section 4.02 Presumption of Payment by the Borrower 29 Section 4.03 Certain Deductions by the Administrative Agent 29 Section 4.04 Disposition of Proceeds 29 ARTICLE V INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES Section 5.01 Increased Costs. 30 Section 5.02 Break Funding Payments 31 Section 5.03 Taxes. 31 Section 5.04 Designation of Different Lending Office 32 ARTICLE VI CONDITIONS PRECEDENT i Section 6.01 Effective Date 32 Section 6.02 Additional Conditions 35 ARTICLE VII REPRESENTATIONS AND WARRANTIES Section 7.01 Organization; Powers 36 Section 7.02 Authority; Enforceability 36 Section 7.03 Approvals; No Conflicts 36 Section 7.04 Financial Condition; No Material Adverse Change. 36 Section 7.05 Litigation. 37 Section 7.06 Environmental Matters 37 Section 7.07 Compliance with the Laws and Agreements; No Defaults. 38 Section 7.08 Investment Company Act 39 Section 7.09 Taxes 39 Section 7.10 ERISA. 39 Section 7.11 Disclosure; No Material Misstatements 40 Section 7.12 Insurance 40 Section 7.13 Restriction on Liens 40 Section 7.14 Subsidiaries 40 Section 7.15 Location of Business and Offices 41 Section 7.16 Properties; Titles, Etc. 41 Section 7.17 Maintenance of Properties 42 Section 7.18 Gas Imbalances, Prepayments 42 Section 7.19 Marketing of Production 43 Section 7.20 Swap Agreements 43 Section 7.21 Use of Loans 43 Section 7.22 Solvency 43 Section 7.23 Casualty Events 43 Section 7.24 Material Agreements 44 Section 7.25 No Brokers 44 Section 7.26 Reliance 44 Section 7.27 Payments by Purchasers of Production 44 Section 7.28 Existing Accounts Payable 45 Section 7.29 Development Plan. 45 ARTICLE VIII AFFIRMATIVE COVENANTS Section 8.01 Financial Statements; Ratings Change; Other Information 45 Section 8.02 Notices of Material Events 48 Section 8.03 Existence; Conduct of Business 48 Section 8.04 Payment of Obligations 48 Section 8.05 Operation and Maintenance of Properties 49 Section 8.06 Insurance 49 Section 8.07 Books and Records; Inspection Rights 50 Section 8.08 Compliance with Laws 50 Section 8.09 Environmental Matters. 50 Section 8.10 Further Assurances. 51 ii Section 8.11 Reserve Reports. 51 Section 8.12 Title Information. 52 Section 8.13 Additional Collateral; Additional Guarantors. 53 Section 8.14 ERISA Compliance 54 Section 8.15 Swap Agreements 54 Section 8.16 Marketing Activities 55 Section 8.17 Modifications to Development Plan 55 Section 8.18 Operating Account, Deposit Accounts and Securities Accounts. 55 Section 8.19 Performance of Obligations under Loan Documents 56 ARTICLE IX NEGATIVE COVENANTS Section 9.01 Financial Covenants. 56 Section 9.02 Debt 56 Section 9.03 Liens 57 Section 9.04 Dividends, Distributions and Redemptions 58 Section 9.05 Investments, Loans and Advances 58 Section 9.06 Nature of Business 59 Section 9.07 Limitation on Leases 59 Section 9.08 Proceeds of Notes 60 Section 9.09 ERISA Compliance 60 Section 9.10 Sale or Discount of Receivables 60 Section 9.11 Mergers, Etc 60 Section 9.12 Sale of Properties 61 Section 9.13 Environmental Matters 61 Section 9.14 Transactions with Affiliates 62 Section 9.15 Subsidiaries 62 Section 9.16 Negative Pledge Agreements; Dividend Restrictions 62 Section 9.17 Gas Imbalances, Take-or-Pay or Other Prepayments 62 Section 9.18 Swap Agreements 62 Section 9.19 Development Plan 63 ARTICLE X EVENTS OF DEFAULT; REMEDIES Section 10.01 Events of Default 63 Section 10.02 Remedies. 65 ARTICLE XI THE ADMINISTRATIVE AGENT Section 11.01 Appointment; Powers 66 Section 11.02 Duties and Obligations of Administrative Agent 66 Section 11.03 Action by Administrative Agent 67 Section 11.04 Reliance by Administrative Agent 68 Section 11.05 Subagents 68 Section 11.06 Resignation or Removal of Administrative Agent 68 Section 11.07 Administrative Agent as Lender 69 Section 11.08 No Reliance. 69 iii Section 11.09 Administrative Agent May File Proofs of Claim 70 Section 11.10 Authority of Administrative Agent to Release Collateral and Liens 70 Section 11.11 The Arranger 70 ARTICLE XII MISCELLANEOUS Section 12.01 Notices. 71 Section 12.02 Waivers; Amendments. 71 Section 12.03 Expenses, Indemnity; Damage Waiver. 72 Section 12.04 Successors and Assigns. 75 Section 12.05 Survival; Revival; Reinstatement. 77 Section 12.06 Counterparts; Integration; Effectiveness. 78 Section 12.07 Severability 78 Section 12.08 Right of Setoff 78 Section 12.09 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS. 79 Section 12.10 Headings 80 Section 12.11 Confidentiality 80 Section 12.12 Interest Rate Limitation 81 Section 12.13 EXCULPATION PROVISIONS 82 Section 12.14 No Third Party Beneficiaries 82 Section 12.15 USA Patriot Act Notice 82 iv ANNEXES, EXHIBITS AND SCHEDULES Annex I Commitments Exhibit A Form of Note Exhibit B Form of Loan Notice Exhibit C Form of Interest Election Request Exhibit D Form of Compliance Certificate Exhibit E Development Plan Exhibit F Security Instruments Exhibit G Form of Assignment and Assumption Schedule 7.05 Litigation Schedule 7.14 Subsidiaries and Partnerships Schedule 7.18 Gas Imbalances Schedule 7.19 Marketing Contracts Schedule 7.20 Swap Agreements Schedule 7.24 Material Agreements Schedule 7.28 Existing Accounts Payable Schedule 8.13 Additional Oil & Gas Properties Schedule 9.12 Oil & Gas Properties subject to the Assignment of Overriding Royalty Interest v THIS SECOND LIEN TERM LOAN
